DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-21) which recite steps of:
registering a user for the platform;
collecting new user information;
collecting medical plan information;
setting a plan and payment option;
recording a pharmacy selection;
creating an exam request;
recommending medical service providers and practice groups based on a user’s gender;
determining a chief complaint;
receiving any uploaded images;
creating a summary of the complaint;
displaying an appointment explainer;
placing a call to patient from a care coordinator;
facilitating a call to the patient from a doctor or other medical professional.
These steps of performing a tele-medicine appointment and varying steps that are typical of medical appointments such as collecting new user information or collecting medical plan information, etc., as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  The limitations presented amount to organizing activity by performing the tele-medicine software program for the user to receive medical guidance and appointments via a virtual environment which falls within the category of managing human behavior, social activities, teaching or following rules or instructions.  The user’s behaviors, social activities, and/or interactions with the doctor or care provider are effectively being managed by the tele-medicine software program providing a virtual rather than physical environment for the user to have social interaction with doctors and medical professionals and providing a recommendation to a specific medical service provider or practice group that would have otherwise been chosen by the user, as shown in MPEP 2106.04(a)(2)(II), therefore constitute certain methods of organizing human activity.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions), then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-21, reciting particular aspects of how telemedicine guidance, managing patient treatments/prescription, and approvals may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of an application, medical health platform, electronic device, and display amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification p. 5, ll. 19-24; p. 9, ll. 21-24; p.6, ll. 9-12; p.14, ll. 9-16; respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of collecting new user information, medical plan information, plan and payment options, patient’s chief medical complaint or receiving uploaded images amounts to mere data gathering, recitation of creating an exam request and querying for a doctor based on the new user information, medical plan information, recommending medical service providers and practice groups based on a user’s gender, etc. amounts to selecting a particular data source or type of data to be manipulated, recitation of recording a pharmacy selection, creating a summary of the complaint, displaying an explainer screen, and facilitating calls between the patient and care coordinators, doctors or other medical professionals amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation facilitating a remote call between the patient and care coordinators, doctors, or other medical professionals effectively linking the disclosure to the tele-health/tele-medicine field, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-21, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2, 6-8, 13-15, 17, & 19-21, which generally recite limitations relating to receiving and/or storing information relating to the patient, prescription, pharmacy, mobile application, SMS functionalities, call functionalities, etc., additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 8, 11-14, 19, & 21, which generally recite analyzing the received or gathered data and determining/applying a treatment or prescription for the patient, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2-21, which generally link the invention to the tele-health/tele-medicine field, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as collecting from a wirelessly connected device collecting new user information, medical plan information, plan and payment options, patient’s chief medical complaint or receiving uploaded images, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); calculating certain parameters to determine the optimal doctor or medical professional, recommending medical service providers and practice groups based on certain  user preferences, criteria,, etc. e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); updating any previously collected user information, updating and recommending lists of medical service providers and practice groups based on certain user preferences, criteria, etc., e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing new user information, medical plan information, plan and payment options, patient’s chief medical complaint or receiving uploaded images, storing lists of medical service providers and practice groups, storing user criteria/preferences, storing instructions to perform the abstract idea in the computerized environment, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-21, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-10 & 13-21, which recites receiving varying patient information, calls, prescription information, patient insurance information, texts/SMS, medical intake information, etc.,  e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 8, 11-14, 19, & 21, which recite suggesting services automatically generated by the system after analysis of medical intake information is processed, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2, 5, 7, 9-10, 13, 15, 17, 19, 21, which recite updating and maintaining medical records, patient information, pharmacy records/prescriptions, etc., e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-21, which recite the storage of computerized instructions for performing the steps recited, storing instructions for executing a mobile application, storing varying patient information/preferences, storing varying prescription information, storing varying contact information, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-9, & 14-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ghani et al. (U.S. Patent Publication No. 20170116384)

Claim 1 –
Regarding Claim 1, Ghani discloses a computer implemented method for connecting members/patients with medical health provider and professionals, comprising the steps of:
running and executing an application delivering a medical health platform connecting medical professionals and patients on an electronic device (See Ghani Par [0028]-[0029] which discloses a system that connects patients and healthcare professionals via real-time communicating electronic devices and a patient health platform; See Ghani Par [0105] which discloses the images and video captured by the communication device being supplemental to in-person encounter with a medical provider; See Ghani Par [0056]-[0057], [0083], & [0085] which discloses the use of mobile device health apps or one or more APIs for delivering a medical health platform);
registering a user for the platform (See Ghani Par [0031] which discloses users and patients being able to register with the platform/server and login to search for a desired physician);
collecting new user information (See Ghani Par [0042] which discloses the user or patient being able to receive new patient history and information from the user endpoint device);
collecting medical plan information (See Ghani Par [0031] & [0042]-[0043] which discloses the user or patient information that is collected also including insurance or medical plan information corresponding to the patient with respect to pre-determined business rules to determine if the patient is qualified for free medical care);
setting a plan and payment option (See Ghani Par [0043] which discloses the user or patient information that is collected also including insurance or medical plan information corresponding to the patient with respect to pre-determined business rules to determine if the patient is qualified for free medical care);
recording a pharmacy selection (See Ghani Par [0082] which discloses the patient making the final decision whether or not to fill the prescription and directs the prescription to the pharmacy of his or her choice);
creating an exam request (See Ghani Par [0068] which discloses the patient being able to make an appointment or exam request by accessing the platform and requesting specific days or times at specific locations);
recommending medical service providers and practice groups based on a user’s gender (Under broadest reasonable interpretation, recommending medical service providers and practice groups based on a user’s gender can encompass the “providing or presenting of one or more providers and/or caregivers that match the customer’s specifications”, such as those criteria specifically relating to a user specified gender, as recited in Ghani Par [0068].  The broadest reasonable interpretation of “recommending medical service providers… based on a user’s gender” could either mean recommending service providers based on the gender of the user OR recommending service providers based on a specific gender of a service provider that is selected by the user which still constitutes a “user’s gender”.  Either interpretation is possible based on the manner in which the claim is currently written.  Therefore, Examiner is interpreting the limitation to have the latter interpretation of the “user’s gender” specifically being a gender that the user specifies in a system, such as that of a medical service provider or caregiver.  While Applicant may be seeking the specific interpretation of the Claim to read as the recommending services being based on the gender of the user specifically, the broadest reasonable interpretation of the claim, as currently drafted, allows for either interpretation presented above;  Therefore, see Ghani Par [0068] which discloses the system being able to search for healthcare professionals for the patient based on varying criteria such as specialty, cost, gender, practice location by city, state, region, country, proximity to clinic, affiliation, spoken language, quality rating, etc.);
determining a chief complaint (See Ghani Par [0097], [0128] which discloses the patient determining and entering a chief medical complaint and is queued in a virtual waiting room);
receiving any uploaded images (See Ghani Par [0088] which discloses transmitting audio and visual images such as uploaded images; See Ghani Par [0097] which discloses an onboard camera to capture an image and transmit the image such as for capturing patient symptom(s); See Ghani Par [0105] which discloses the images and video captured by the communication device being supplemental to in-person encounter with a medical provider);
creating a summary of the complaint (See Ghani Par [0097] & [0128] which discloses the patient determining and entering a chief medical complaint and is queued in a virtual waiting room and the physicians can review a list of patients in the virtual waiting room, including registration information and stated medical complaint/complaint summary);
displaying an appointment explainer screen display (See Ghani Par [0071] which discloses the patient’s report being able to be viewed in either a text format or graphical format on a screen for information related to the appointment, clinical testing, lab results, and medical professional notes);
placing a call to patient from a care coordinator (See Ghani Par [0028]-[0029] which discloses a system that connects patients and healthcare professionals via real-time communicating electronic devices and a patient health platform);
facilitating a call to the patient from a doctor or other medical professional (See Ghani Par [0028]-[0029] which discloses a system that connects patients and healthcare professionals via real-time communicating electronic devices and a patient health platform).

Claim 2 – 
Regarding Claim 2, Ghani discloses the method of Claim 1 in its entirety.  Ghani further discloses a method, wherein:
new user information includes:
phone number (See Ghani Par [0078] which discloses SMS messages being sent through to the patient’s mobile phone for appointment confirmation.  It is understood that if the patient is receiving SMS messages on their mobile phone via the system, that the system also collects the patient’s mobile phone number);
SMS confirmation (See Ghani Par [0078] which discloses SMS messages being sent through to the patient’s mobile phone for appointment confirmation);
full name (See Ghani Par [0097] which discloses the patient details including the patient’s full name);
date of birth (See Ghani Par [0073] which discloses the patient profile having biographical information which is understood to include date of birth; further medical records are understood to include a patient’s date of birth);
zip code (See Ghani Par [0110] which discloses the patient providing a zip code to be used as a query criteria to match a patient with a physician); and
password (See Ghani Par [0128] which discloses part of the registration/login process including the consult server querying the patient for a username and password).
Claim 3 –
Regarding Claim 3, Ghani discloses the method of Claim 1 in its entirety.  Ghani further discloses a method, wherein:
a video call occurring inside the application on the platform, if required by state law (See Ghani Par [0056]-[0057], [0083], & [0085] which discloses the use of mobile device health apps or one or more APIs for delivering a medical health platform; See Ghani Par [0105] which discloses the images and video captured by the communication device being supplemental to in-person encounter with a medical provider).

Claim 4 –
Regarding Claim 4, Ghani discloses the method of Claim 1 in its entirety.  Ghani further discloses a method comprising the step of:
submitting a prescription to a selected pharmacy (See Ghani Par [0082] which discloses the medical professionals, staff, and patients transmitting authorized prescriptions to virtually any pharmacy and the patient making the final decision whether or not to fill the prescription and directs the prescription to the pharmacy of his or her choice).

Claim 5 –
Regarding Claim 5, Ghani discloses the method of Claim 4 in its entirety.  Ghani further discloses a method, further comprising the step of:
sending a potential text to the patient through SMS to confirm the prescription being sent to a selected pharmacy (See Ghani Par [0078] which discloses SMS messages being sent through to the patient’s mobile phone for appointment confirmation; “to confirm the prescription…” is an intended use of the SMS functionalities of the system, and as long as the SMS functionalities of the system are taught, as seen in Ghani Par [0078] the limitation is met).

Claim 8 –
Regarding Claim 8, Ghani discloses the method of Claim 1 in its entirety.  Ghani further discloses a method, further comprising the steps of:
a three screen display process where a user enters the reasons for seeking an examination and consultation with a medical professional (A three screen display is understood to be optimization within prior art conditions or through routine experimentation as described in MPEP  2144.05.  That is, the display process constituting a singular screen or 3 screens in particular does not add patentabile weight to the subject matter aside from this being implemented within a singular screen versus multiple screens in a GUI, phone application, etc.  That is, the method utilizing 3 screens in particular is not explained to be essential or indispensable for the performance of this method in Applicant’s specification. As such, Ghani Par [0128] discloses the patient determining and entering a chief medical complaint and is queued in a virtual waiting room and the physicians can review a list of patients in the virtual waiting room, including registration information and stated medical complaint/complaint summary and further shows multiple screens throughout the Figures of Ghani such as Figs. 7A-7B, 8A-8B, 9, etc., therefore reading on the system making use of a multi-screen display of );
the user is presented with a list of common complaints from which a selection can be made, or alternatively, they can search for complaint or reason (See Ghani Par [0128] which discloses the patient determining and entering a chief medical complaint and is queued in a virtual waiting room and the physicians can review a list of patients in the virtual waiting room, including registration information and stated medical complaint/complaint summary);
the user will select the complaint or reason and then is provided with an opportunity to upload images, which may be helpful to their condition and a diagnosis (See Ghani Par [0128] which discloses the patient determining and entering a chief medical complaint and is queued in a virtual waiting room and the physicians can review a list of patients in the virtual waiting room, including registration information and stated medical complaint/complaint summary);
before submitting the information, the user must agree to a variety of terms and conditions (See Ghani Par [0086] discloses establishing a licensing agreement before submitting or being able to access, review, or submit information).
Claim 9 –
Regarding Claim 9, Ghani discloses the method of Claim 8 in its entirety.  Ghani further discloses a method, wherein:
the terms and conditions include HIPAA compliance terms, platform/application terms, provider terms, and video chat terms (See Ghani Par [0111] which discloses the patient completing serval forms and providing consent for varying terms and conditions such as, confidentiality (HIPAA), platform/application terms such as providing contact information, provider terms such as providing payment information and insurance information, and video chat terms for conducting a confidential telemedicine consultation).

Claim 14 –
Regarding Claim 14, Ghani discloses the method of Claim 1 in its entirety.  Ghani further discloses a method, wherein:
the three options a user has for selecting a pharmacy:
first using their devices GPS and a map, with a potential pharmacies notes as pins (See Ghani Par [0110] which discloses selecting a facility based on a provided zip code and proximity to said zip code; See Ghani Par [0082] which discloses the patient making the final decision whether or not to fill the prescription and directs the prescription to the pharmacy of his or her choice; See Par [0072] which discloses the platform also integrating with pharmacies based on a prescribed geographical range of the patient using GPS data),
by entering a zip code to locate the closest pharmacies if no GPS or map location is available (See Ghani Par [0110] which discloses selecting a facility based on a provided zip code and proximity to said zip code), and
selecting from a list based on either GPS location or zip codes inputs (See Ghani Par [0110] which discloses selecting a facility based on a provided zip code and proximity to said zip code; See Ghani Par [0082] which discloses the patient making the final decision whether or not to fill the prescription and directs the prescription to the pharmacy of his or her choice).

Claim 15 –
Regarding Claim 15, Ghani discloses the method of Claim 1 in its entirety.  Ghani further discloses a method, wherein:
the user is provided with a single or family plan option, which includes information on what is covered by each (See Ghani Par [0077] which discloses the patient being able to select a payment plan depending on the patient’s situation, medical insurance, etc. and may elect to pay all of a portion of any balance due or to pay ahead to develop an account credit toward an upcoming transaction);
once a plan is selected then the names of the family members can be added, as well as an address and subscription service (See Ghani Par [0075] which discloses the ability to add one or more family members and select these family members to grant them certain rights related to the information available to the patient on the platform such as medical exam records/results and reports); and
once a plan is selected and all information entered, the final payment screen is displayed where the user will add credit card or other payment information (See Ghani Par [0031] which discloses the system being able to manage the payment to the physician which can be made directly by the patient or through an insurance plan; See Ghani Par [0077] which discloses the patient being able to select a payment plan depending on the patient’s situation, medical insurance, etc. and may elect to pay all of a portion of any balance due or to pay ahead to develop an account credit toward an upcoming transaction).

Claim 16 –
Regarding Claim 16, Ghani discloses the method of Claim 1 in its entirety.  Ghani further discloses a method, wherein:
the user’s request exam information is displayed and presented for review while the user waits for tele-connection with medical services professional (See Ghani Par [0128] which discloses the patient determining and entering a chief medical complaint and is queued in a virtual waiting room and the physicians can review a list of patients in the virtual waiting room, including registration information and stated medical complaint/complaint summary).

Claim 17 –
Regarding Claim 17, Ghani discloses the method of Claim 16 in its entirety.  Ghani further discloses a method, wherein:
while waiting for a medical services provider, the user can complete a medical history intake form or update any such form connected and stored across the platform with an electronic medical recorders provide (See Ghani Par [0073]-[0074] which discloses the patient completing a medical history intake or other form that is relevant to the appointment such as during the waiting room screen; See Ghani Par [0128] which discloses the patient determining and entering a chief medical complaint and is queued in a virtual waiting room and the physicians can review a list of patients in the virtual waiting room, including registration information and stated medical complaint/complaint summary);
the user is displayed a plurality of screens asking them to enter yes/no questions with respect to conditions, allergies, and other relevant question (See Ghani Par [0073]-[0074] which discloses the patient completing more forms that contain queries regarding his/her mood and other questions); and
once the intake of additional medical information has been completed, the user is displayed a waiting room screen notifying them of their wait time and any additional pertinent information (See Ghani Par [0128] which discloses the patient determining and entering a chief medical complaint and is queued in a virtual waiting room and the physicians can review a list of patients in the virtual waiting room, including registration information and stated medical complaint/complaint summary; See Ghani Par [0129] which discloses the waiting room possibly containing signals to indicate wait time).

Claim 18 –
Regarding Claim 18, Ghani discloses the method of claim 1 in its entirety.  Ghani further discloses a method, wherein:
a video call within the app is displayed to a user if required by state law, which is then followed up by a SMS text notification when any prescriptions prescribed as a result of the appointment have been filled by the selected pharmacy (See Ghani Par [0105] which discloses the images and video captured by the communication device being supplemental to in-person encounter with a medical provider; See Ghani Par [0078] which discloses SMS messages being sent through to the patient’s mobile phone for appointment confirmation; “to confirm the prescription…” is an intended use of the SMS functionalities of the system, and as long as the SMS functionalities of the system are taught, as seen in Ghani Par [0078] the limitation here is met).

Claim 19 –
Regarding Claim 19, Ghani discloses the method of Claim 1 in its entirety.  Ghani further discloses a method, further comprising the following steps for a subsequent visit or usage of the platform after creating an account:
a user selects the family member that is to be seen by a medical service provider (See Ghani Par [0075] which discloses adding family members to the platform for purposes of granting the family members the platform capabilities, access to medical information and reports, financial information, etc.);
the user either selects a chief complaint from a list of menus or by entering an unspecified complaint and can upload one or more images if/as necessary for assistance in being evaluated (See Ghani Par [0128] which discloses the patient determining and entering a chief medical complaint and is queued in a virtual waiting room and the physicians can review a list of patients in the virtual waiting room, including registration information and stated medical complaint/complaint summary);
the user is then offered the choice to select or confirm an existing pharmacy from either a map display or a list display of potential pharmacy options based on location (See Ghani Par [0082] which discloses the patient making the final decision whether or not to fill the prescription and directs the prescription to the pharmacy of his or her choice);
a biometric login is presented to the user while the system searches for and queues an available doctor to fulfill the request (See Ghani Par [0099] which discloses queueing an available doctor and that doctor viewing the patient’s details, including any present symptoms or complaints that will be relevant to the appointment).
while waiting for a doctor, the user can review all their previously entered information and selections to make changes or edits (See Ghani Par [0128] which discloses the patient determining and entering a chief medical complaint and is queued in a virtual waiting room and the physicians can review a list of patients in the virtual waiting room, including registration information and stated medical complaint/complaint summary); and
once all previous information is confirmed and final, a static display is presented to the user while waiting for a medical professional (See Ghani Fig. 9 & Par [0109] which discloses a screen being displayed that will allow the patient and the doctor or medical professional to perform a rich multimedia consultation session).

Claim 20 –
Regarding Claim 20, Ghani discloses the method of Claim 19 in its entirety.  Ghani further discloses a method, wherein:
biometric confirmation of the requested exam can be provided either with touch identification or a facial identification or a standard phone number and password login may also be presented for verification, along with standard password recovery options (Since this claim is written in the alternative or suggesting that either the biometric confirmation of the requested exam OR a standard phone number and password login can be used, this limitation is met by Ghani Par [0128] which discloses part of the registration/login process including the consult server querying the patient for a username and password).

Claim 21 –
Regarding Claim 21, Ghani discloses the method of Claim 1 in its entirety.  Ghani further discloses a method, further comprising the steps for the application flow for reviewing past exams and making document notes:
the user selects a member of the user’s account to review the select user’s exam records (See Ghani Par [0075] which discloses the ability to add one or more family members and select these family members to grant them certain rights related to the information available to the patient on the platform such as medical exam records/results and reports);
biometric confirmation of the requested exam can be provided either with touch identification or a facial identification or a standard phone number and password login may also be presented for verification along with standard password recovery options (Since this claim is written in the alternative or suggesting that either the biometric confirmation of the requested exam OR a standard phone number and password login can be used, this limitation is met by Ghani Par [0128] which discloses part of the registration/login process including the consult server querying the patient for a username and password);
a user can simply select from a list of present or past exams, the exam they would like to review (See Ghani Par [0065] which discloses the patient being able to access live care, past and present health reports, view and edit medical history, and more using the platform); and
once selected, the exam summary and any doctor notes will be displayed to the user (See Ghani Par [0071] which discloses the patient having access to medical reports that may contain clinical testing, lab results, and medical professional notes).













Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-7 & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ghani in view of Waterson et al. (U.S. Patent Publication No. 2014/0095196)

Claim 6 –
Regarding Claim 6, Ghani discloses the method of Claim 1 in its entirety.  Ghani further discloses a method, further comprising the step of:
sending a confirmation code as a result of an SMS text sent to the user’s entered phone number (See Ghani Par [0078] which discloses being able to receive SMS messages, such as a resulting confirmation code, to a user’s mobile phone once given the patient’s mobile phone number).
Ghani does not explicitly disclose a method, wherein:
the first step in the new user methodology flow where an introduction video is played for the user/member/patient first to explain the functionality of the platform and how the process works before requesting the user to enter their phone number.
Ghani does disclose the system making use of video for purposes of the tele-health session, but does not explicitly disclose the system containing instructional videos to explain the functionality of the system.
Waterson does disclose a method, wherein the first step in the new user methodology flow where an introduction video is played for the user/member/patient first to explain the functionality of the platform and how the process works before requesting the user to enter their phone number (See Waterson Par [0148] & Par [0201] which discloses the ability of the system to initiate the process by showing instructional videos stored on the recorder before beginning).  The method of Waterson is directly applicable to the method of Ghani because both methods share limitations and capabilities, namely, they are both directed towards systems for integrating patient/doctor’s appointments into a purely virtual or remote setting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine what is taught in Ghani, with the instructional aspects of the videos taught in Waterson.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two references mentioned to effectively communicate and teach the user about how the tele-health system and process works.

Claim 7 –
Regarding Claim 7, Ghani and Waterson discloses the method of Claim 6 in its entirety.  Ghani further discloses a method, after establishing an account and entering all account information, further comprising the steps of:
presenting the user with a chief complaint series of screens for providing medical intake information (See Ghani Par [0128] which discloses the patient determining and entering a chief medical complaint and is queued in a virtual waiting room and the physicians can review a list of patients in the virtual waiting room, including registration information and stated medical complaint/complaint summary); and
collecting, processing, and providing to a medical professional medical intake information received as part of the platform’s connection process (See Ghani Par [0128] which discloses the patient determining and entering a chief medical complaint and is queued in a virtual waiting room and the physicians can review a list of patients in the virtual waiting room, including registration information and stated medical complaint/complaint summary).

Claim 11 –
Regarding Claim 11, Ghani and Waterson disclose the method of Claim 6 in its entirety.  Ghani further discloses a method, further comprising the step of:
at various times during the registration and exam requesting process the platform can recommend medical service providers and practice groups based on a user’s gender or simply provide them with the first available provider (Under broadest reasonable interpretation, recommending medical service providers and practice groups based on a user’s gender can encompass the “providing or presenting of one or more providers and/or caregivers that match the customer’s specifications”, such as those criteria specifically relating to a user specified gender, as recited in Ghani Par [0068].  The broadest reasonable interpretation of “recommending medical service providers… based on a user’s gender” could either mean recommending service providers based on the gender of the user OR recommending service providers based on a specific gender of a service provider that is selected by the user which still constitutes a “user’s gender”.  Either interpretation is possible based on the manner in which the claim is currently written.  Therefore, Examiner is interpreting the limitation to have the latter interpretation of the “user’s gender” specifically being a gender that the user specifies in a system, such as that of a medical service provider or caregiver.  While Applicant may be seeking the specific interpretation of the Claim to read as the recommending services being based on the gender of the user specifically, the broadest reasonable interpretation of the claim, as currently drafted, allows for either interpretation presented above;  Therefore, see Ghani Par [0068] which discloses the system being able to search for healthcare professionals for the patient based on varying criteria such as specialty, cost, gender, practice location by city, state, region, country, proximity to clinic, affiliation, spoken language, quality rating, etc.;  Therefore, see Ghani Par [0068] which discloses the system being able to search for healthcare professionals for the patient based on varying criteria such as specialty, cost, gender, practice location by city, state, region, country, proximity to clinic, affiliation, spoken language, quality rating, etc.).

Claim 12 –
Regarding Claim 12, Ghani and Waterson disclose the method of Claim 11 in its entirety.  Ghani further discloses a method, wherein:
the user can set up the platform to limit services to be provider from a preferred gender of medical professional set by the user and the system can offer or suggest services to be provided by a certain gender based on intake information (Under broadest reasonable interpretation, recommending medical service providers and practice groups based on a user’s gender can encompass the “providing or presenting of one or more providers and/or caregivers that match the customer’s specifications”, such as those criteria specifically relating to a user specified gender, as recited in Ghani Par [0068].  The broadest reasonable interpretation of “recommending medical service providers… based on a user’s gender” could either mean recommending service providers based on the gender of the user OR recommending service providers based on a specific gender of a service provider that is selected by the user which still constitutes a “user’s gender”.  Either interpretation is possible based on the manner in which the claim is currently written.  Therefore, Examiner is interpreting the limitation to have the latter interpretation of the “user’s gender” specifically being a gender that the user specifies in a system, such as that of a medical service provider or caregiver.  While Applicant may be seeking the specific interpretation of the Claim to read as the recommending services being based on the gender of the user specifically, the broadest reasonable interpretation of the claim, as currently drafted, allows for either interpretation presented above;  Therefore, see Ghani Par [0068] which discloses the system being able to search for healthcare professionals for the patient based on varying criteria such as specialty, cost, gender, practice location by city, state, region, country, proximity to clinic, affiliation, spoken language, quality rating, etc.; Therefore, see Ghani Par [0068] which discloses the user setting up the platform to query certain medical providers based on specialty, cost, gender, practice location by city, state, region, country, proximity to clinic, affiliation, spoke language, quality ranking, etc.).

Claim 13 –
Regarding Claim 13, Ghani and Waterson disclose the method of Claim 12 in its entirety.  Ghani further discloses a method, wherein:
intake information includes the sex of the user requesting an exam, the type of exam, user preferences or any number of other factors or considerations based on intake information, medical records, past exams, exam notes, or any criteria or combination of criteria or information provided to the platform by the user (See Ghani Par [0068] which discloses the user setting up the platform to query certain medical providers based on specialty, cost, gender, practice location by city, state, region, country, proximity to clinic, affiliation, spoke language, quality ranking, etc.; See Ghani Par [0127] which discloses the use of varying criteria such as demographic information of the patient, physician, or specialist such as gender to pair the patient with an optimal care provider).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ghani in view of Fried et al. (U.S. Patent Publication No. 20180070820)

Claim 10 –
Regarding Claim 10, Ghani discloses the method of Claim 9 in its entirety.  Ghani does not further disclose a method, wherein:
the HIPAA compliance terms and T&C for the platform/application are typically only asked the first time unless there is a change to them, and they can be viewed individually at any time while a user is logged into the platform/application 
While Ghani does disclose the use of forms upon registering for the patient portal service, Ghani does not explicitly disclose the terms and conditions/HIPAA compliance specifically being asked once and being able to be viewed at any time.

Fried does discloses a method, wherein the HIPAA compliance terms and T&C for the platform/application are typically only asked the first time unless there is a change to them, and they can be viewed individually at any time while a user is logged into the platform/application (See Fried Par [0251]-[0252] which discloses the system presenting patients that log on for the first time being met with terms and conditions, privacy policy, and other forms to fill out upon first registering for the patient portal service and being able to view said T&C’s, privacy policy, and forms upon logging into the patient portal amongst other personal information).  The method of Fried is directly applicable to the method of Ghani because both methods share limitations and capabilities, namely, they are both directed towards systems for integrating patient/doctor’s appointments into a purely virtual or remote setting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine what is taught in Ghani regarding the use of forms upon registering for the patient portal service to also include the HIPAA compliance terms and T&C for the platform/application are typically only being asked for upon the first time logging in and these items being able to be viewed individually at any time while a user is logged into the platform/application, as disclosed by Fried.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these two references to ensure secure and legal use of the patient portal in the remote setting without having to query the patient every time he/she logs in (See Fried Par [0251]-[0252]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sellars et al. (U.S. Patent Publication No. 2016/0055302) discloses a medical suggestion platform that identifies information related to any patient care dimension such as patient’s age, gender, diagnosis, etc., and provides a specific medical suggestion/recommendation based on said patient information;
Zebarjadi et al. (U.S. Patent Publication No. 2015/0371350) discloses a system for doctors to be matched with patients based on varying patient information such as age, gender, diagnosis, medical problems, ailments, language skills, or many other criteria, and provides bi-directional communication between the doctor and patient, as well as, allowing for the collection of relevant information, recording of medical records, managing of communications, processing of billing, navigation of a user to a patient location or doctor location, etc.;
Phillips et al. (U.S. Patent Publication No. 2014/0180715) discloses a system for providing a professional community for conducting virtual consultations with a user or patient, and the system can filter suggested professionals based in a report based on specialties, languages spoken, genders, educational credentials, rates, or plenty of other filtering criteria;
Campbell et al. (U.S. Patent Publication No. 2013/0096937) discloses a system for conveying a medical provider’s knowledge base and interaction website and pairing said medical provider(s) to patient(s) based on patient information such as medical condition, ailment, gender, age, etc., and based on medical provider specialty, gender, field of medicine, etc.;
Lee et al. (U.S. Patent Publication No. 2012/0166226) discloses a medical record system for displaying data related to a patient on an electronic device, and gathering information related to a patient such as medical records, disease states, medication, treatment protocols, age, gender, etc., to formulate a treatment plan and follow-up with a doctor, physician, practitioner, etc.;
Fierro et al. (U.S. Patent Publication No. 2011/0184748) discloses  a system for helping patients manage their healthcare by receiving information about the patient such as gender, diagnosis, conditions, ailments, etc., and suggesting and scheduling the patient with a specific healthcare provider or practice based on the received information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is (571) 270-5801. The examiner can normally be reached M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R. MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        10/20/22

/JONATHAN DURANT/Primary Examiner, Art Unit 3626